SENTENCIA
Visto el recurso presentado, se dicta sentencia que re-voca el dictamen emitido por el Tribunal de Apelaciones. Asimismo, se paralizan los procedimientos y se le concede a la parte recurrida un término improrrogable de noventa días, contados a partir de la notificación de esta Sentencia, para que presente su acción en torno al fideicomiso en las cortes del estado de Nueva York. Su reconvención se deses-timará si la parte no presenta su reclamo en el foro alter-nativo en el tiempo concedido para ello o si, una vez presen-tado su reclamo, el foro alternativo asume jurisdicción. Por el contrario, si la parte recurrida presenta su reclamación a *584tiempo y el foro alternativo determina no asumir jurisdic-ción, el Tribunal de Primera Instancia debe continuar con los procedimientos. Se devuelve el caso de epígrafe al foro primario. Una vez transcurra el término aquí concedido, el Tribunal de Primera Instancia deberá determinar los hono-rarios de abogado que la parte peticionaria deberá satisfa-cer por su temeridad.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Hernández Den-ton y la Jueza Asociada Señora Fiol Matta.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria de Tribunal Supremo